Exhibit 10.1

SEPARATION PAY AGREEMENT

THIS SEPARATION PAY AGREEMENT (the “Agreement”) by and between Connecture, Inc.
(“Company”) and William A. Spehr (“You” or “Your”) (collectively, the
“Parties”), is entered into and effective as of the 13th of April , 2015 (the
“Effective Date”).

WHEREAS, You will be employed by the Company;

WHEREAS, the Company and You have agreed to the terms of the separation pay the
Company will pay You upon termination of Your employment Without Cause (defined
below), and the Parties desire to express the terms and conditions in this
Agreement;

NOW, THEREFORE, in consideration of Company’s agreement to continue to employ
You and in further consideration of the mutual agreements set forth herein, it
is agreed:

1. At-Will Employment. This Agreement does not create a contract of
employment. Your employment relationship with the Company is at-will. This means
that at either Your option or the Company’s option, Your employment may be
terminated at any time and for any or no reason. This Agreement does not alter
the at-will employment relationship.

2. Termination of Employment. Your employment may be terminated for any or no
reason, including any of the following events:

 

  A. Your death;

 

  B. Your disability which renders You unable to perform the essential functions
of Your job even with reasonable accommodation;

 

  C. Mutual agreement between You and the Company at any time;

 

  D. For Cause, as defined below:

 

  1) Willful insubordination;

 

  2) Any act or omission by You which is, or is likely to be, intentionally
injurious to the Company or the business reputation of the Company;

 

  3) Your willful misconduct, dishonesty, fraud, or malfeasance that results in
injury to the Company; or

 

  4) Your conviction of or Your entry of a plea of guilty or no contest to: (a)
a felony, or (b) crime involving dishonesty or moral turpitude. Should you be
charged with a felony or crime involving dishonesty or moral turpitude, the
Company reserves the right to suspend your employment without pay or benefits
pending adjudication of the charge.

 

- 1 -



--------------------------------------------------------------------------------

  E. Your Resignation. If You resign Your employment with the Company, You shall
provide the Company with thirty (30) days advance written notice of such
resignation (the “Notice Period”); provided, however, that the Company may, at
any time during the Notice Period, terminate Your employment for any or no
reason. If the Company terminates Your employment for any reason prior to the
expiration of the Notice Period, then: (i) the Company will pay You all accrued
but unpaid wages through the 30th date of termination based on Your then-current
base salary, and (ii) such termination shall still be considered a resignation
under this sub-section E. Nothing in this sub-section E shall alter the at-will
employment relationship between You and the Company as set forth in Section 1
above.

 

  F. Without Cause. Without Cause means any termination of employment by the
Company which is not defined in sub-sections A-E above.

3. Post-Termination Payment Obligations. If the Company terminates Your
employment Without Cause (as defined in sub-section 2F above), then the Company
will:

 

  A. Pay You all accrued but unpaid wages through the termination date based on
Your then-current base salary, and

 

  B. After Your “separation from service” as defined in Internal Revenue Code
§409A(a)(2)(A)(i):

 

  1) make payments to You in nine (9) equal installments for a period of nine
(9) months (the “Separation Pay Period”) on the last day of each month (each
such payment to be a “Separation Payment”). Each Separation Payment shall be for
an amount equal to one twelfth (1/12) of Your then-current annual base
salary. If the last day of the month falls on a weekend or a legal holiday, the
respective Separation Payment will be paid on the business day immediately
preceding such day. Except as provided in the previous sentence, under no
circumstances will any Separation Payment to be made under this sub-paragraph be
accelerated or deferred;

 

  2) reimburse You for any out of pocket COBRA premium expenses as they relate
to Yours and Your eligible dependents’ under the Company’s major medical group
health plan, on a monthly basis, for a period of nine (9) months; and

All payments made pursuant to this Section 3 will be subject to applicable
withholdings, including, but not limited to, withholdings required by Internal
Revenue Code §3401. Except as set forth in this Section 3, the Company shall
have no other obligations to You, including under any provision of this
Agreement, Company policy, or otherwise. The separation payments set forth above
shall constitute full satisfaction of the Company’s obligations under this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

In addition, the Company’s obligation to make the separation payments pursuant
to this Section 3 shall be conditioned upon Your:

1. Execution and non-revocation of a Separation & Release Agreement in a form
prepared by the Company, which includes, but is not limited to, Your release of
the Company and its agents from any and all liability and claims of any kind;

2. Compliance with (i) the restrictive covenants contained in Section 4 below,
and (ii) all other post-termination obligations to which You are subject; and

3. Cooperation with the Company as is reasonably necessary during the Separation
Pay Period to support an effective transition of the position, duties, and
responsibilities You performed immediately preceding the termination of Your
employment.

If You do not execute an effective Separation & Release Agreement as set forth
above, the Company shall have no obligation to provide any payments or benefits
to You under this Section 3. The Company’s obligation to continue to provide the
separation payments and other benefits set forth above shall terminate
immediately upon: (i) any breach by You of any post-termination obligations to
which You are subject, and/or (ii) any failure by You to cooperate with the
Company during the Separation Pay Period as set forth above.

4. You acknowledge that: (i) Your position is a position of trust and
responsibility with access to Confidential Information, Trade Secrets, and
information concerning employees, customers, and prospective customers of the
Company, (ii) the Trade Secrets and Confidential Information, and the
relationship between the Company and each of its employees, customers, and
prospective customers are valuable assets of the Company which may not be used
for any purpose other than the Company’s Business, (iii) the names of customers
and prospective customers are considered Confidential Information of the
Business which constitutes valuable, special, and unique property of the
Company, (iv) customer and prospective customer lists, and customer and
prospective customer information which have been compiled by the Company
represent a material investment of the Company’s time and money, (v) the Company
has invested and will invest its time and money in the development of Your
skills in the Business, (vi) the restrictions contained in this Section are
reasonable and necessary to protect the legitimate business interests of the
Company, and they will not impair or infringe upon Your right to work or earn a
living when Your employment with the Company ends.

 

  A. Trade Secrets and Confidential Information. You represent and warrant that:
(i) You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing Your duties for the Company or otherwise
complying with this Agreement, and (ii) You are not in breach of any legal or
contractual duty or agreement, including any agreement concerning trade secrets
or confidential information owned by any other person or entity.

You agree that You will not: (i) use, disclose, or reverse engineer the Trade
Secrets or the Confidential Information for any purpose other than the Company’s
Business, except as authorized in writing by the Company; (ii) during Your
employment with the

 

- 3 -



--------------------------------------------------------------------------------

Company, use, disclose, or reverse engineer (a) any confidential information or
trade secrets of any former employer or third party, or (b) any works of
authorship developed in whole or in part by You during any former employment or
for any other party, unless authorized in writing by the former employer or
third party; or (iii) upon the termination of Your employment for any reason (a)
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form), which are in Your possession or
control, or (b) destroy, delete, or alter the Trade Secrets or Confidential
Information without the Company’s prior written consent.

The obligations under this Section 4A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period. The confidentiality, property,
and proprietary rights protections available in this Agreement are in addition
to, and not exclusive of, any and all other rights to which the Company is
entitled under federal and state law, including, but not limited to, rights
provided under copyright laws, trade secret and confidential information laws,
and laws concerning fiduciary duties.

 

  B. Non-Disclosure of Customer or Prospective Customer Information. During the
Restricted Period, You will not, except as authorized by the Company, divulge or
make accessible to any person or entity (i) the names of Customers or
Prospective Customers, or (ii) any information contained in Customer’s or
Prospective Customer’s accounts.

 

  C. Non-Solicitation of Customers. During the Restricted Period, You will not,
directly or indirectly, solicit any Customer of the Company for the purpose of
selling or providing any products or services competitive with the Business. The
restrictions set forth in this sub-section apply only to Customers with whom You
had Contact during the last fifteen (15) months of Your employment. Nothing in
this sub-section shall be construed to prohibit You from soliciting any Customer
of the Company for the purpose of selling or providing any products or services
competitive with the Business: (i) which You never sold or provided while
employed by the Company; (ii) to a Customer that explicitly severed its business
relationship with the Company unless You, directly or indirectly, caused or
encouraged the Customer to sever the relationship; or (iii) which products or
services the Company no longer offers.

 

- 4 -



--------------------------------------------------------------------------------

  D. Non-Solicitation of Prospective Customers. During the Restricted Period,
You will not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any product or service
competitive with the Business. The restrictions set forth in this sub-section
apply only to Prospective Customers with whom You had Contact during the last
year of Your employment with the Company (or during Your employment if employed
less than a year). Nothing in this sub-section shall be construed to prohibit
You from soliciting any Prospective Customer of the Company for the purpose of
selling or providing any products or services competitive with the Business
which the Company no longer offers.

 

  E. Restrictions on Competition. During the Restricted Period, You will not, in
the continental United States, with regard to the listed Restricted Companies,
directly or indirectly, (i) be employed in a managerial or decision-making
capacity or in a position comparable to a position held by You with the Company
during the fifteen (15) month period preceding the termination of your
employment, or (ii) consult with or provide advice or assistance in the areas of
management, operations or sales where such capacity, position, advice or
assistance involves duties, responsibilities or assistance pertaining to The
Business.

 

  F. Non-Recruit of Employees. During the Restricted Period, You will not,
directly or indirectly, solicit, recruit, or induce any Employee to (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business. The restrictions set forth
in this sub-section shall apply only to Employees (a) with whom You had Material
Interaction, or (b) You, directly or indirectly, supervised.

 

  G. Definitions. For purposes of this Section 4, only, capitalized terms shall
be defined as follows:

 

  1) “Business” shall mean the business of: (a) developing, marketing, selling,
and implementing computer software which enables insurers, third party
administrators, brokers and exchange operators and other insurance financial
industry enterprises to automate insurance processes and exchange information
through internet-based applications (the “Software”); and (b) providing (i)
maintenance, (ii) hosting, and (iii) customer and support services, related to
the Software.

 

  2)

“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company

 

- 5 -



--------------------------------------------------------------------------------

  if disclosed, and (b) information of any third party provided to the Company
which the Company is obligated to treat as confidential, including, but not
limited to, information provided to the Company by its licensors, suppliers, or
customers. Confidential Information includes, but is not limited to, (i) future
business plans, (ii) the composition, description, schematic or design of
products, future products or equipment of the Company or any third party, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients, licensors, suppliers, customers, or any third
party, including, but not limited to, customer lists compiled by the Company,
and customer information compiled by the Company, and (vi) information
concerning the Company’s or a third party’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

 

  3) “Contact” means any interaction between You and a Customer or Prospective
Customer which takes place in an effort to establish, maintain, and/or further a
business relationship on behalf of the Company.

 

  4) “Customer” means any person or entity to whom the Company has sold its
products or services.

 

  5) “Employee” means any person who (i) is employed by the Company at the time
Your employment with the Company ends, or (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).

 

  6) “Material Interaction” means any interaction with an Employee which relates
or related, directly or indirectly, to the performance of Your duties or the
Employee’s duties for the Company.

 

  7) “Prospective Customer” means any person or entity with whom the Company was
in active business discussion or negotiations to provide its products or
services.

 

- 6 -



--------------------------------------------------------------------------------

  8) “Restricted Companies” means companies engaged in the Business including,
but not necessarily limited to, the following companies which are direct
competitors of the Company: BenefitFocus, eHealthInsurance, Go Health, Maestro,
and GetInsured.

 

  9) “Restricted Period” means the time period during Your employment with the
Company and for fifteen (15) months after Your employment with the Company ends.

 

  10) “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients, and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors, or suppliers, or a list of potential customers, clients, licensors,
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

  H. Injunctive Relief. If You breach any of the restrictions set forth in this
Section 4, You agree that: (i) the Company would suffer irreparable harm; (ii)
it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (iii) if the
Company seeks injunctive relief to enforce this Agreement, You will waive and
will not (a) assert any defense that the Company has an adequate remedy at law
with respect to the breach, (b) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or (c) require
the Company to post a bond or any other security. Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.

 

  I. Independent Enforcement. The covenants set forth in this Section 4 shall be
construed as agreements independent of (i) any other agreements, or (ii) any
other provision in this Agreement, and the existence of any claim or cause of
action by You against the Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either You or the Company may have against the other, shall not constitute a
defense to the enforcement by the Company of the covenants set forth in this
Section 4. The Company shall not be barred from enforcing the restrictive
covenants set forth in this Section 4 by reason of any breach of (i) any other
part of this Agreement, or (ii) any other agreement with You.

 

- 7 -



--------------------------------------------------------------------------------

5. Entire Agreement. Other than the Employment Covenants Agreement, which is to
be considered independent to this Agreement, this Agreement constitutes the
entire agreement between the Parties concerning the subject matter of this
Agreement. This Agreement supersedes any prior communications, agreements or
understandings, whether oral or written, between the Parties relating to the
subject matter of this Agreement, including, but not limited to, any offer
letter from the Company to You and/or any employment agreement between the
Company and You. Other than terms of this Agreement, no other representation,
promise or agreement has been made with You to cause You to sign this Agreement.

6. Release of Claims. You release and discharge the Company from any claim or
liability that occurs on or before the day You sign this Agreement, whether
known or unknown, arising out of or relating to any agreement and/or
understanding between You and the Company relating to Your employment,
including, but not limited to, any offer letter from the Company to You and/or
any employment agreement between the Company and You. Notwithstanding the
foregoing, this Section 6 does not release the Parties from their obligation
contained in the Company’s Offer Letter, dated March 12, 2015 or in Attachment B
to the Offer Letter, the Confidential Indemnity Agreement, effective as of April
13, 2015.

7. Governing Law. The laws of the State of Wisconsin shall govern this
Agreement. If Wisconsin’s conflict of law rules would apply another state’s
laws, the Parties agree that Wisconsin law shall still govern.

8. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.

9. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

10. No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation.

11. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.

12. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.

 

- 8 -



--------------------------------------------------------------------------------

13. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in Wisconsin. You consent to the personal jurisdiction of
the state and/or federal courts located in Wisconsin. You waive (a) any
objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

14. Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles. Each counterpart shall for all
purposes be deemed to be an original, and each counterpart shall constitute this
Agreement.

15. Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

CONNECTURE, INC.     WILLIAM A. SPEHR By:  

/s/ James P. Purko

    By:  

/s/ William A. Spehr

  Jams Purko, Chief Financial Officer       William A. Spehr Date:   March 26,
2015     Date:   March 22, 2015

 

- 9 -